



Exhibit 10.1
[ayeshazafarofferlette_image1.jpg]


April 1, 2016


Ayesha Zafar




Dear Ayesha,


Congratulations! I am pleased to confirm the offer of employment as Senior Vice
President Group Controller for Coty Inc. commencing on or about April 18, 2016
(the “Employment Date”). This position reports to Patrice de Talhouet, Executive
Vice President/Chief Financial Officer Coty Inc.


The details of our offer are as follows:


Starting Date:
We anticipate that your employment will start on or around April 18, 2016. Your
actual start date will be the “Effective Date”.

The exact timing of your effective date is subject to a valid work permit to
enable you to be eligible to work in the United States.


Compensation:
You will receive an annual base salary of 375,000.00 USD, which will be paid
according to the local payroll practices. All taxable payments to you will be
subject to applicable withholding taxes.



Benefits:
As a Coty employee you will be eligible to participate in Coty’s benefit
programs, subject to the terms and conditions of each plan and your employment
will be subject to Coty’s policies. Summaries of the plans, as well as the
necessary enrollment and new hire forms, will be sent to you via mail from our
Coty Benefits Center within the first 3 weeks of employment. Included in this
information is your PIN number which you can use to elect benefit contributions
via the internet or phone. Once complete, all benefit elections will be
retroactive to your start date.



APP Bonus:
You will be eligible to participate in the APP bonus plan for FY16 with a target
of 40% of your base salary. This bonus is dependent on meeting company financial
performance objectives and is subject to the terms and conditions of the APP
bonus plan. For FY16 your APP bonus will be prorated to reflect the duration of
your employment during that fiscal year.





LTIP:
You will be recommended to participate in the Long Term Incentive Plan (LTIP).
These Restricted Share Units (RSU’s) are generally awarded annually and cliff
vest after five (5) years from the date of grant. Coty’s annual grant cycle
usually occurs in October of each year. Your eligibility for a RSU grant will be
based on several factors including your level within the organization, company
and personal performance. All equity grants are subject to review and approval
by Coty’s Board of Directors. This grant will be contingent on approval of the
Coty Board of Directors and you signing a Confidentiality and Non-compete
agreement attached to this letter. You will also be eligible to participate in
Coty’s Elite Program. Information regarding this program is under separate
cover.













--------------------------------------------------------------------------------












[logoa10.jpg]


Vacation:
You will be eligible for 4 weeks (20 business days) of vacation annually. You
are also eligible for an additional paid week of vacation between Christmas and
New Year’s when the office is closed and for 7 Summer Fridays between the
Memorial Day and Labor Day holidays.



Please be aware that neither this letter, nor any other document, confers any
contractual right, either express or implied, to remain employed by Coty for any
fixed period of time, nor does it guarantee any fixed terms or conditions of
employment. While we hope that your employment with Coty will be mutually
beneficial, please understand that you are an at-will employee, which means that
both you and Coty have the right to terminate your employment at any time, with
or without notice or cause. Although your job duties, title, compensation and
benefits, as well as Coty’s personnel policies and procedures, may change from
time to time, the “at-will” nature of your employment may only be changed by an
express written agreement signed by you and a duly authorized officer of Coty.
This offer letter constitutes the entire understanding between you and Coty, and
supersedes any previous agreements and understandings, whether oral or written,
regarding your offer of employment by Coty. You acknowledge and agree that you
have not relied on any representations or statements, whether oral or written,
regarding your employment with Coty, other than as contained in this offer
letter.


This offer is contingent upon you not being subject to any limitation,
obligation or agreement that would preclude your full-time employment with Coty
or in any way restrict your ability to perform your duties as a Coty employee on
the Employment Date. You will be required to sign a Confidentiality Agreement as
a condition of employment. This offer is also contingent on your confirmation
that you are not bound by any non-competition restrictions or other
understanding preventing you from entering into this Agreement.


Please also note that this offer is contingent upon your satisfying our
reference and background check requirement, including prior employment and
education verification. This offer is also contingent upon your not being
subject to any limitation, obligation or agreement that would preclude your
full-time employment with Coty or in any way restrict your ability to perform
your duties as a Coty employee on the Employment Date as well as it is subject
to a valid work permit to enable you to be eligible to work in the United
States.


We are very enthusiastic about your joining Coty and we look forward to working
with you! Please return a signed copy of this offer letter by April 8, 2016 to
John Annunziata at Coty Inc., 350 Fifth Ave., 19th floor, New York, New York,
10018 or via email at john_annunziata@cotyinc.com.


If you have any questions, please feel free to contact John Annunziata in the
Human Resources department at (212) 389-7448.


Sincerely,
 
Accepted:
/s/Ayesha Zafar
/s/Patrice de Talhouët
 
Date:
4/4/2016
Patrice de Talhouët
 
 
 
Executive Vice President/Chief Financial Officer
 
 
 





 


Cc: John Annunziata




